DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/2/21; 3/19/21; 5/28/20 has/have been acknowledged and is/are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "a signal" in line 8.  This is vague and indefinite as it is unclear if this is the same “a signal” from line 6 or a different signal.
Claim 21 recites the limitation "a signal" in line 9.  This is vague and indefinite as it is unclear if this is the same “a signal” from line 6 or line 8 or a different signal altogether.
Claims 22-31 and 34-38 are rejected for inheriting the deficiencies of claim 21 above.
Claim 24 recites the limitation "a signal" in line 1.  This is vague and indefinite as it is unclear if this is the same “a signal” from lines 6, 8 or 9 from claim 21 or a different signal altogether.
Claim 24 recites the limitation "an anomalous signal" in line 3.  This is vague and indefinite as it is unclear if this is the same “an anomalous signal” from claim 21 a different anomalous signal altogether.
Claim 24 recites the limitation "an non-anomalous signal" in line 4.  This is vague and indefinite as it is unclear if this is the same “an non-anomalous signal” from claim 21 a different non-anomalous signal altogether.
Claim 25 recites the limitation "a signal" in line 1.  This is vague and indefinite as it is unclear if this is the same “a signal” from lines 6, 8 or 9 from claim 21, line 1 of claim 24 or a different signal altogether.
Claim 25 recites the limitation "a measure of similarity" in line 3.  This is vague and indefinite as it is unclear if this is the same “a measure of similarity” from claim 24 a different a measure of similarity altogether.
Claim 25 recites the limitation "a comparison of the reference and signal" in line 4.  This is vague and indefinite as it is unclear if this is the same “comparison of the signal and the reference” from claim 24 a different comparison of the reference and signal altogether.
Claim 25 recites the limitation "a conditional resolution" in line 5.  This is vague and indefinite as it is unclear if this is the same “a conditional resolution” from claim 21 a different a conditional resolution altogether.
Claim 26 recites the limitation "a lower resolution" in lines 2-3.  This is vague and indefinite as it is unclear if this is the same “a lower resolution” from claim 21 a different a lower resolution altogether.
Claim 26 recites the limitation "a signal" in line 1.  This is vague and indefinite as it is unclear if this is the same “a signal” from lines 6, 8 or 9 from claim 21, line 1 of claim 24, line 1 of claim 25 or a different signal altogether.
Claim 27 recites the limitation "a signal" in line 1.  This is vague and indefinite as it is unclear if this is the same “a signal” from lines 6, 8 or 9 from claim 21, line 1 of claim 24 or a different signal altogether.
Claim 28 recites the limitation "a signal" in line 1.  This is vague and indefinite as it is unclear if this is the same “a signal” from lines 6, 8 or 9 from claim 21 or a different signal altogether.
Claim 29 recites the limitation "a higher resolution" in lines 2-3.  This is vague and indefinite as it is unclear if this is the same “a higher resolution” from claim 21 a different a higher resolution altogether.
Claims 32-33 are rejected for being dependent from non-existent claims. Therefore, the claims have not been examined.
Claim 34 recites the limitation "a higher resolution" in line 2.  This is vague and indefinite as it is unclear if this is the same “a higher resolution” from claim 21 a different a higher resolution altogether.
Claim 35 recites the limitation "a signal" in line 1.  This is vague and indefinite as it is unclear if this is the same “a signal” from lines 6, 8 or 9 from claim 21, line 1 of claim 24 or a different signal altogether.
Claim 35 recites the limitation "a higher resolution" in line 3.  This is vague and indefinite as it is unclear if this is the same “a higher resolution” from claim 21 a different a higher resolution altogether.
Claim 35 recites the limitation "a higher resolution signal" in line 4.  This is vague and indefinite as it is unclear if this is the same “a higher resolution signal” from claim 21 a different a higher resolution signal altogether.
Claim 35 recites the limitation "a lower resolution" in line 5.  This is vague and indefinite as it is unclear if this is the same “a lower resolution” from claim 21 a different a lower resolution altogether.
Claim 35 recites the limitation "a lower resolution signal" in line 5.  This is vague and indefinite as it is unclear if this is the same “a lower resolution signal” from claim 21 a different a lower resolution signal altogether.
Claim 35 recites the limitation "an anomalous signal" in line 3.  This is vague and indefinite as it is unclear if this is the same “an anomalous signal” from claim 21 a different anomalous signal altogether.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 31, 34, 37 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahey (U.S. Pub. 2012/0262303).
Regarding claim 21, Fahey discloses an apparatus comprising: at least one processor (e.g. 206); and at least one memory (e.g. 103) including computer program code (e.g. ¶93) the at least one memory and the computer program code configured to, with the at least one processor (e.g. ¶93), cause the apparatus at least to perform: classifying a signal (e.g. 1000; ¶89); and controlling saving of the signal with a conditional resolution, wherein a signal that is classified as anomalous is saved at higher resolution as a higher resolution signal and a signal that is not classified as anomalous is saved at lower resolution as a lower resolution signal or is not saved (e.g. ¶89, Abstract).
Regarding claim 31, Fahey further discloses wherein the signal is a cyclic bio signal (e.g. 900).
Regarding claim 34, Fahey further discloses wherein controlling saving of the signal comprises saving the signal with a higher resolution only when the signal is classified as anomalous (e.g. see Fig. 10; “only saves and transmits the high resolution signal”).
Regarding claim 37, Fahey further discloses wherein the apparatus is wearable by a user, and further comprises one or more sensors for sensing the signal (e.g. see Fig. 3; “wearable device”).
Regarding claim 39, Fahey discloses a method comprising: classifying a signal (e.g. 1000; ¶89); and controlling saving of the signal with a conditional resolution, wherein a signal that is classified as anomalous is saved at higher resolution as a higher resolution signal and a signal that is not classified as anomalous is saved at lower resolution as a lower resolution signal or is not saved (e.g. ¶89, Abstract).
Regarding claim 40, Fahey discloses a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following: saving of a signal with conditional resolution in dependence upon a classification of the signal; wherein an anomalous signal is saved at higher resolution as a higher resolution signal and a non-anomalous signal is saved at lower resolution as a lower resolution signal or not saved (e.g. ¶89, Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahey.
Regarding claim 38, Fahey discloses that the apparatus is configured to be attached to the user by known means.  Fahey fails to explicitly state that the apparatus is configured as a strap.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Fahey, with a strap attachment means since it was known in the art that straps are a known means for attaching a device to the body.
Claim(s) 22-23 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahey as applied to claims 21, 31, 34, 37 and 39-40 above, and further in view of Vacar et al. (U.S. Pub. 2008/0252481 hereinafter “Vacar”).
Regarding claims 22-23 and 28-29, Fahey discloses the claimed invention except for the classification system breaking the data into bits and data rate based on signal quality and resolution, wherein the higher resolution data has more bits and a higher data rate.  However, Vacar teaches that it is known to use data classification to adjust the number of bits and data rates based on signal quality and resolution as set forth in paragraphs 64-66 to provide higher resolution data at a higher data rate in order to be able to efficiently send and save the higher resolution data efficiently.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the data resolution as taught by Fahey, with data classification to adjust the number of bits and data rates as taught by Vacar, since such a modification would provide the predictable results of providing higher resolution data at a higher data rate in order to be able to efficiently send and save the higher resolution data efficiently.
Claim(s) 24-27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahey as applied to claims 21, 31, 34, 37 and 39-40 above, and further in view of Wateridge et al. (U.S. Pat. 5,355,891 hereinafter “Wateridge”).
Regarding claims 24-27 and 35, Fahey discloses the claimed invention except for the classification system determining anomalous signals by comparing the signal to a reference signal and determining the similarity.  However, Wateridge teaches that it is known to use reference signals and similarity as set forth in Column 3, lines 25-60 to provide a determination of anomalous vs. non-anomalous data using well known means.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the classification means as taught by Fahey, with signal similarity comparisons using reference signals as taught by Wateridge, since such a modification would provide the predictable results of using a determination of anomalous vs. non-anomalous data using well known means.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahey as applied to claims 21, 31, 34, 37 and 39-40 above, and further in view of Shin et al. (U.S. Pub. 2007/0142735 hereinafter “Shin”).
Regarding claim 30, Fahey discloses the claimed invention except for the system compensating for movement artefacts.  However, Shin teaches that it is known to remove movement artefacts from the signal as set forth in Abstract and Paragraph 42 to provide a clean signal that provides for better analysis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the data saving and transmission as taught by Fahey, with the removal of movement artefacts as taught by Shin, since such a modification would provide the predictable results of compensating for movement artefacts to provides a clean signal that provides for better analysis.
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahey as applied to claims 21, 31, 34, 37 and 39-40 above, and further in view of Corndorf (U.S. Pat. 7,933,658).
Regarding claim 36, Fahey discloses the claimed invention except for the system compressing the data before saving and transmitting the data.  However, Corndorf teaches that it is known to compress the data before saving and transmitting the data as set forth in Column 2, line 27 to Column 3, line 23 to provide a well-known means for compressing the data to efficiently store and send the data.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the data saving and transmission as taught by Fahey, with data compression as taught by Corndorf, since such a modification would provide the predictable results of using a well-known means for compressing the data to efficiently store and send the data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792